128 Ga. App. 827 (1973)
198 S.E.2d 377
PITTS
v.
THE STATE.
48090.
Court of Appeals of Georgia.
Submitted April 5, 1973.
Decided April 18, 1973.
Edward Lang, for appellant.
Richard Bell, District Attorney, Randall Peek, for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction for aggravated assault.
1. The court did not err in denying his motion for a directed verdict of acquittal. Feldschneider v. State, 127 Ga. App. 745 (195 SE2d 184).
2. The court's charge on reasonable doubt was in substantially the same language approved in Deering v. State, 123 Ga. App. 223 (180 SE2d 245).
3. The court's charge on aggravated assault was in substantially the same language as Code Ann. § 26-1302. That the language contained means of committing the offense other than that for which defendant was indicted could not have confused the jury. See Dyer v. State, 71 Ga. App. 41 (29 SE2d 922).
4. There was no evidence or contention that defendant was involuntarily intoxicated. Therefore, the court's charge on the issue, while extraneous, could only have helped rather than harmed the defendant. Moses v. *828 State, 60 Ga. 138; Evans v. State, 68 Ga. App. 207 (22 SE2d 618).
Judgment affirmed. Evans and Clark, JJ., concur.